DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (U.S. Patent No. 7,137,347).
Regarding claims 1, 13,  Wong et al. disclose a steer-by-wire system and method comprising: a steering shaft connected to a steering wheel (See col. 3, lines 41-43); a mechanical stop defining end-to-end travel limits of the steering shaft, the end-to-end travel limits comprising a first travel limit end of a first direction and a second travel limit end of a second direction opposite to the first direction (See col. 1, line 51- col. 2, line 3; col. 2, lines 21-27) ; and a controller (processor) configured to, in response to one or more signals related to one or more preset conditions, rotate the steering shaft toward the first direction until the steering shaft reaches the first travel limit end of the mechanical stop (See col. 2, lines 18-27) (it is considered that the mechanical rotatable steering device has stop mechanism for obviously defining end-to-end travel limits of the steering shaft in different direction; and a controller using signals for rotating the steering shaft). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the steer by wire system of Wong with a  mechanical stop defining end-to-end travel limits of the steering shaft to arrive at the claimed invention since such mechanical structure is known for achieving predictable results.

Allowable Subject Matter
Claims 2-12, 14-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose more specifically the one or more signals related to one or more preset conditions include a command signal for turning off a vehicle and wherein the command signal for turning off the vehicle is generated when a position of a vehicle key is changed to a lock or off position or when a vehicle power switch is turned off.  And also fails to disclose a sensor configured to sense opening or closing of a driver side door and wherein a controller is configured to rotate the 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao et al. (U.S. Patent No. 10,654,511) disclose an exemplary method for controlling a vehicle that includes providing a vehicle steering system and also discloses automatically generating a first control signal to control the first actuator and a second control signal to control a second actuator 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661